DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Examination
	Claims 15, 21, 22, 24-32 and 34-40 are pending and currently under examination. 
	Claims 15 and 32 were amended in the most recent response to include the phrase “limestone-based”.
	Claim 19 was cancelled in the most recent response.

Withdrawn Rejections and/or Objections
	The rejections directed to claim 19 are withdrawn herein in view of Applicant’s cancellation of said claim.

New Grounds of Rejection – in view of Applicant’s Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 21-22, 24-32 and 34-40 (all claims currently under consideration) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 15 and 32 were amended in the most recent response to include the concept of “limestone-based”, however, within both claims the phrase “limestone-based” does not fit grammatically.  It appears that either additional words are missing, or terms were meant to be deleted but were not.  As best the Examiner can decipher from the claims and arguments, Applicant is attempting to assert that the natural ground calcium carbonate is limestone-based, and the prior art will be applied as such.

Rejections Maintained and Made Again – in view of Applicant’s Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15, 21, 22, 24-32 and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Chantegret (EP 0924176) in view of Murdoch (AU 691460), Frizzell et al. (US 7,695,541), Domka et al. (Prace Naukowe Instytutu Górnictwa Politechniki Wrocławskiej. Konferencje 95.31 (2001): 75-94) and Turley (US 2008/0066509).  
Chantegret teaches applying to soil an aqueous suspension of particles of calcium carbonate at 65 wt%, such as the natural calcium carbonate chalk (see entire document, for instance, claims 1, 10, and [0044]).  The goal of the soil treatment is to increase the alkalinity of the soil and to do so wherein the effectiveness and agronomic reactivity is improved (see entire document, for instance, claim 1 and [0049]).  The particles may have specific surface area of 3 m2/g to 9 m2/g and a median diameter of less than 7 nanometers and improve dynamic exchange and assimilation by plants as well as make production of crops easier to manage because the effect of the treatment is much faster than that achieved by prior art compositions (see entire document, for instance, [0019], [0023], [0030], and [0031]).  The composition is designed to be stable and easily sprayable and can be mixed with additional ingredients, such as fertilizer, anti-freeze agents, anti-evaporation agents, bactericides (see entire document, for instance, [0039]-[0042], [0052]).  Chantegret also teaches that the aqueous suspension may be applied with irrigation water (see entire document, for instance, claim 30).  Chantegret exemplifies an application rate of 2,000 kg/ha, which results in an increase in the pH of the soil of 0.8, corresponding to a resulting application rate of 250kg/ha per 0.1 increase in pH (see entire document, for instance, Table 1-test No. 1, claim 26, para [0035], [0047], [0050], [0053], and [0054]). It is important to note that Chantegret demonstrates that there is a direct link between the magnitude of pH change based upon the volume/amount of soil to be treated as well as a link between magnitude of pH change and the starting pH of a soil (see entire document, for instance, Table 1, compare test 1 and 2, as well as 1 and 3 and 2 and 3).  When compared to test 1, the pH change is reduced in test 2, but the volume of soil treated was increased, (i.e. weight and depth of soil treated was increased in test 2) (see entire document, for instance, Table 1). With regard to the starting pH it is noted that while pH change in test 3 was only 0.2, the starting pH was significantly higher than in test 1.  Additionally, while the application rate was the same in test 2 and 3 and the amount of dirt treated was identical, however, the pH change in test 2 was twice that of test 3 (see entire document, for instance, Table 1).  Furthermore, Chantegret also teaches that there is a direct link between the addition of the liquid basic soil amendment and the resulting pH of the soil as well as demonstrates neutralization of the soil (see entire document, for instance, claims 31, 33, and [0014]).  Additionally, the composition may be concentrated for transport and then diluted in water to provide the sprayable suspension (see entire document, for instance, [0038]).
Chantegret, while teaching the composition and method for adjusting soil pH as discussed above, does not directly teach the addition of a water softener, the claimed calcium carbonate percentage, the application rate of 1-100 kg/ha or 1-75 kg/ha per 0.1 rise in soil pH and the particle size and density listed in claims 15, 21, 32 and 36-39.  
The teachings of Murdoch, Frizzell, Domka, and Turley cure these deficits.
Murdoch teaches an aqueous suspension of calcium carbonate, wherein the calcium carbonate is present at approximately 16.6%, which is applied to soil to raise the pH of the soil (see entire document, for instance, pages 7 and 9).  Murdoch teaches that particle size of calcium carbonate (lime) is a very significant factor in dissolution time, where large particle sizes result in slow dissolution time and copious amounts of water to dissolve the lime particles and wherein small particles provide greater surface area and enhanced solubility in comparison to larger particles (see entire document, for instance, pg 3).  The calcium carbonate may be provided in the form of a precipitate that is in fine particles (see entire document, for instance, pg 4).  Application of calcium carbonate may be made 6.25 kg/ha to increase the pH by 0.1 (see entire document, for instance, pg 7).  The suspension may also contain gelling or suspending agents to permit the composition to stick to foliage and the ground when applied (see entire document, for instance, pages 8 and 9).  Upon raining, the calcium carbonate penetrates the soil gradually and may have an activity in the soil for 2 or more years (see entire document, for instance, pg 9).  Murdoch demonstrates a ratio of treated soil to pretreated soil to be 1.07 after two weeks and an application rate of 5 kg/ha (see entire document, for instance, pg 10).  A ratio of treated to pretreated pH with 12.5 kg/ha after two months was approximately ~1.25, ~1.15 and ~1.08 depending on how deep at which the soil pH was measured (see entire document, for instance, pg 12).  Murdoch further evidences that the measurement depth of the pH (which correlates to volume of soil treated), or in other words how the pH was measured, is very pertinent to the actual pH measured in the same treated soil, where a significantly higher pH was measured at the top 1 inch of soil than at 3 inches, even after 3 months had passed (see entire document, for instance, pg 12).  Murdoch teaches the addition of thickening or gelling agents (see entire document, for instance, pg 4).  Murdoch further teaches the importance of any cations present being present as a chelate in order to prevent the cations from interacting with other ingredients in the formulation or in the soil (see entire document, for instance, pg 6). 
Frizzell teaches an aqueous fertilizer composition that contains calcium carbonate and at least one water soluble calcium salt as well as plant nutrients, surfactant, thickeners and a biocide, where the calcium salts comprise about 2 to about 70 wt% of the aqueous suspension (see entire document, for instance, abstract, and col 3, lines 50-59).  Frizzell specifically envisions using this composition by applying it to soil to buffer acids present in the soil to which it is applied, and thus raise the pH of the soil (see entire document, for instance, col 3, lines 39-49).  The compositions are designed to be sprayable and may be applied by spraying or drip irrigation (see entire document, for instance, col 3, lines 14-15; col 4, lines 39-41). The composition may be diluted 7:1 of water, giving calcium salts of 0.2-20 wt% of the diluted composition (see entire document, for instance, col 5, lines 39-42).  The calcium carbonate has a mean particle size of less than 20 microns, such as about 3 microns or less, which overlaps with the size required by claims 15, 21 and 32 (see entire document, for instance, claim 7, and col 4, lines 9-19).  
Domka teaches that natural (i.e. unmodified) chalk particles contained approximately 97% calcium carbonate, and that when sieved through a 0.63 µm mesh, chalk particle aggregates with a mean particle size of 0.5786 µm were obtained (see entire document, for instance, pg 86, para 5, Table 3, and abstract).  The chalk had a density of 2.59 g/cm3 and a specific surface area of 8.6 m2/g (see entire document, for instance, pg 86, para 5 to pg 87, para 1). 
Turley teaches a biodegradable soil amendment formulation that enhances water, fertilizer and nutrient retention in soil (see entire document, for instance, abstract and [0001]).  The formulation contains a thickener, a water softener, nutrients and a surfactant (see entire document, for instance, abstract, claims 4, 13, [0010], and [0011]).  The water softener is present in an amount of 0.01 to 8% w/v, or more narrowly 0.03 to 5% w/v and is preferably sodium tripoly phosphate (see entire document, for instance, [0012] and [0032]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chantegret, Murdoch and Frizzell because all references are directed to aqueous suspensions that contain calcium carbonate particles that are used to neutralize acids within soil to which they are applied.  It would have been obvious to make and apply an aqueous suspension of natural ground calcium carbonate, such as chalk, with a diameter of less than 50 microns, by mixing water with the natural ground calcium carbonate based upon the teachings of Frizzell and Chantegret.  One of ordinary skill in the art would have been motivated to do so in order to neutralize the acids in the soil as suggested by Frizzell. As Chantegret actually demonstrates treating soil with a pH below 7.2 in order to neutralize it, it would have been obvious to one of ordinary skill in the art to treat soil with a pH below 7.2 to neutralize the soil with Frizzell’s calcium carbonate composition.  Additionally, as Chantegret specifically teaches that the application of the composition is beneficial for the production of crops, it would have been obvious to one of ordinary skill in the art to apply the composition to soil where crops are growing or will be grown in order to impart fast and effective neutralization of acidic soil.
	Regarding the weight median particle size diameter d50, specific surface area as well as concentration of calcium carbonate and water softener in the composition, a prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection. MPEP § 2144.05.  Regarding the weight median particle size diameter d98, as Frizzell teaches mean particle sizes that fall well below the d98 cutoff of 75 microns or 20 microns, such would have been obvious. Furthermore, as Murdoch teaches that the calcium carbonate particle size is a result effective variable that effects water solubility and available surface area available to neutralize the soil, one of ordinary skill in the art would have found it obvious to routinely optimize the particle diameters, absent evidence to the contrary.  Regarding the application rate of 1-100 kg/ha or 1-75kg/ha per increase in pH by 0.1, such would have been prima facie obvious over the teaching of Murdoch, which teaches the desired pH increase, by applying at a rate that falls within the recited ranges.  Furthermore, Chantegret and Murdoch demonstrate that the efficacy of a fixed application rate in increasing pH of the soil is directly correlated with the volume of soil to be neutralized.  Thus, the application rate is a result effective variable that effects the degree in which the soil pH is increased and as such would have been a parameter that would have been routinely optimized when taking into consideration the desired degree of neutralization and the volume of soil to neutralize, absent evidence to the contrary.
	Regarding the limitation of claims 15 and 32 that require the addition of a water softener to the formulation, such would have been obvious over the teaching of Turley that teaches the inclusion of a water softener in a formulation to be applied to soil in amounts that largely fall within the amounts claimed.  Furthermore, addition of a water softener is especially obvious when combining the explicit teaching of inclusion of a water softening agent in the formulation when combined with the teaching of Murdoch, which emphasize the importance of ensuring that cations with a 2+ charge, which are found in hard water, are chelated or complexed so that they do not interfere or interact with other ingredients in the formulation or soil.
Regarding the limitation of claims 15, 28, and 32 requiring a ratio of pH after to pH before treatment of 1.05 to 1.4, 1.05 to 1.2 or 1.05 to 1.1 when measured at 2, 4, 6, 8, 24 and/or 52 weeks, 2, 4, 6, 8, 24 and/or 52 weeks and 8, 24 and/or 52 weeks, such would have been obvious over the teaching of Murdoch, which demonstrate pH ratios at 2 weeks, 8 weeks and 12 weeks which fall into the required ratio ranges, while also teaching that the effect of the calcium carbonate lasts for at least two years.  Furthermore, while Murdoch does not teach application of natural calcium carbonate and Chantegret does teach a pH ratio of 1.01 at 4 weeks using natural calcium carbonate from chalk, Chantegret and Murdoch make clear that the degree of neutralization and thus ratio of pH after versus pH before not only depends on the amount of calcium carbonate but also on the volume of soil to neutralize (i.e. total acid present versus available calcium carbonate) and how that pH is measured (i.e. what depth the pH is measured).  Thus, a higher pH achieved after treatment and thus a higher ratio pH after to pH before would have been expected when a much smaller volume is treated with the same amount or even half the original calcium carbonate content.  Thus, the ratio of pH after to pH before would have been obvious base upon routine optimization, especially where higher neutralization is required of a smaller volume of soil with a fixed amount of calcium carbonate. 
Regarding the limitations of claims 29-31 that require a pH higher measured at 8, 12 and 16 weeks after application than pH measured before the application, Chantegret, Murdoch and Frizzell make clear that adding calcium carbonate in an aqueous suspension to acidic soil results in buffering/neutralizing the acid present in the soil and Murdoch teach this neutralizing effect lasts at least 2 years, and thus one of ordinary skill in the art would have had a reasonable expectation of successfully raising the pH 4, 8 and 12 weeks after application of the calcium carbonate composition.  
Although neither Chantegret, Murdoch, nor Frizzell disclose all the characteristics and properties of the alkaline earth carbonate-containing compound disclosed in the present claims, such as the density, one of ordinary skill in the art would have had an expectation that a density falling within the claimed density range would have naturally been present based upon the teaching of the same calcium carbonate material, chalk, with a particle size that falls within the range claimed.  See PAR Pharm., Inc. v. TWI Pharms., Inc. 113 F.3d 1186, 1194-95 (Fed. Cir. 2014). Put another way, the prior art teaches the same chemical compound, ground calcium carbonate containing compound of chalk which has overlapping ranges of particle size and specific surface area, and thus such a density would have been inherent to the chalk taught by the prior art.  Furthermore, and to bolster this argument, the Domka reference was included to demonstrate that ground chalk has a density that falls directly within the density claimed in claims 15 and 32 and thus this aspect would have been prima facie obvious over the combined prior art of record.  Regarding the density of claim 21, a density of 2.59 g/cm3 abuts the density of ground calcium carbonate containing material of claim 21 of 2.6 g/cm3 and would have been expected to give identical results and is thus obvious over the teachings of the prior art.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.

Response to Arguments
	Applicant argues in the remarks filed 01/28/2022 that the prior art does not teach the newly added limitations of independent claims 15 and 32.  Specifically, Applicant asserts that the prior art does not describe or suggest the use of a “natural ground calcium carbonate”.  It is noted that Applicant has not provided any evidence supporting that the calcium carbonate of the prior art is materially different from the natural ground calcium carbonate instantly claimed.  Specifically, when the composition is the same, such as same components, same size, etc., the properties are deemed to be the same, regardless of the source.  It is noted that MPEP 2112.01 states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”
	Applicant further argues that limestone is different from chalk in that limestone has additional components compared to chalk.  Therefore, Applicant believes that the newly added limitations (note the 112 rejection above) distinguish the instant claims over the prior art.  Applicant’s argument is not found persuasive.  First, it is noted that the newly added limitations are directed to “limestone-based”, wherein the breadth of “limestone-based” is inclusive to components that can be derived from limestone.  As such, since, as according to Applicant, chalk is only calcite, whereas limestone is “both minerals, calcite, and argonite”, NGCC from chalk could have equally been derived from limestone, wherein the additional components are excluded.  This is further supported by the properties claimed being taught by the prior art when the components are used within the claimed ranges.  
	Applicant further argues that “FIGs 1-4 show that the instantly claimed natural ground calcium carbonate offers superior performance to other types of calcium carbonate.”  Applicant’s argument is not found persuasive.  Specifically, FIGs 2-4 compare CaCO3 to Dolomitic Aglime, wherein there are higher numbers with the CaCO3.  The problem with this comparison as evidence of the superiority of the claimed invention is that Dolomitic Aglime is a ground limestone containing a mixture of calcium carbonate and magnesium carbonate.  The claims are directed to natural ground calcium carbonate, wherein Dolomitic Aglime comprises natural ground calcium carbonate.  As such, Applicant’s claims are inclusive to both CaCO3 as well as Dolomitic Aglime.  Therefore, Applicant’s arguments are not found persuasive.  

Claims 15, 21, 22, 24-32 and 34-40 (all claims currently under consideration) are rejected under 35 U.S.C. 103 as being unpatentable over Chantegret (EP 0924176), Murdoch (AU 691460), Frizzell et al. (US 7,695,541), Domka et al. (Prace Naukowe Instytutu Górnictwa Politechniki Wrocławskiej. Konferencje 95.31 (2001): 75-94) and Turley (US 2008/0066509) as applied to claims 15, 21, 22, 24-32 and 36-40 above, and further in view of Hoyt et al. (“Citrate”, Springer, Berlin, Heidelberg, 1992, 229-242).  
The teachings of Chantegret, Murdoch, Frizzell, Domka, and Turley are set forth above.  
Chantegret, Murdoch, Frizzell, Domka, and Turley, while teaching the addition of a phosphate water softener to the formulation, does not directly teach the inclusion of monosodium citrate or monopotassium citrate.  
The teaching of Hoyt cures this deficit.
Hoyt teaches that citrate, such as sodium citrate, of which monosodium citrate would have been easily envisaged, is widely used as a detergent builder, used to chelate/sequester metal cations found in hard water (see entire document, for instance, pg 229, summary, and pg 232, para 4).  Hoyt specifically teaches substitution of citrate for phosphate water softeners/builders due to legislative restrictions on phosphates (see entire document, for instance, pg 230, para 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute monosodium citrate in place of the phosphate water softener used in Turley based upon the teaching of Hoyt that citrate is very commonly used to replace phosphate water softeners that are restricted by legislation.  Furthermore, one of ordinary skill in the art would have done so with a reasonable expectation of success as Hoyt teaches that citrates work well to sequester or chelate metal ions found in hard water.  
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.

Response to Arguments
	Applicant argues in the remarks filed 01/28/2022 that for the same reasons that Applicant believes that the rejection over Chantegret, Murdoch, Frizzell, Domka, and Turley is improper, Applicant also believes that the rejection including Hoyt is improper.  Applicant’s arguments are not found persuasive since Applicant’s arguments directed to the rejection over Chantegret, Murdoch, Frizzell, Domka, and Turley was not found persuasive.  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOVE/Primary Examiner, Art Unit 1611